***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               MOUY TAING v. CAMRAC, LLC
                      (AC 40941)
                      Sheldon, Bright and Harper, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendant company for,
   inter alia, the allegedly wrongful termination of her employment on the
   basis of pregnancy discrimination. The plaintiff, who worked for the
   defendant as an account executive in car sales, had received numerous
   performance evaluations documenting that she was habitually tardy for
   her shifts. In July, 2014, the plaintiff received a written warning, which
   stated that her tardiness was unacceptable and that, if her attendance
   record did not improve, she would be subject to further discipline up
   to and including termination. In December, 2014, shortly after notifying
   the defendant that she was pregnant, the plaintiff received a final written
   warning, noting that she continued to be habitually tardy despite adjust-
   ments made to her work schedule and that her position would be termi-
   nated if she was tardy again. On December 24, 2014, the plaintiff was
   sent home after she arrived late to work, and her employment was
   subsequently terminated. The trial court granted the defendant’s motion
   for summary judgment and rendered judgment thereon in favor of the
   defendant, from which the plaintiff appealed to this court. Held that the
   plaintiff could not prevail on her claim that a genuine issue of material
   fact existed as to whether the defendant’s proffered reason for her
   termination was pretextual, as the plaintiff failed to produce any evi-
   dence to suggest that the proffered reason had not been the only reason
   for the defendant’s employment decision and that her pregnancy was
   at least one of the motivating factors behind her termination: although
   the plaintiff claimed that several of her colleagues who were not pregnant
   were similarly situated because they were also late for work on Decem-
   ber 24, 2014, and were not sent home or otherwise disciplined for their
   tardiness, the plaintiff did not provide any evidence to demonstrate that
   any of her fellow employees had the same extensive history of chronic
   tardiness or had received a written warning stating that he or she would
   be terminated if he or she was late, and, thus, the plaintiff could not
   demonstrate that any other employee was similarly situated to her with
   respect to his or her attendance records; moreover, the defendant pro-
   vided a plethora of evidence documenting the plaintiff’s habitual tardi-
   ness, it was evident from both her performance evaluations and the
   July, 2014 written warning that the plaintiff’s habitual tardiness had
   been a notable issue that long preceded her pregnancy, and the defendant
   made multiple attempts to assist the plaintiff so that she would arrive
   to work on time.
       Argued November 28, 2018—officially released April 2, 2019

                            Procedural History

  Action to recover damages for, inter alia, alleged preg-
nancy discrimination, and for other relief, brought to
the Superior Court in the judicial district of Hartford,
where the court, Noble, J., granted the defendant’s
motion for summary judgment and rendered judgment
thereon, from which the plaintiff appealed to this
court. Affirmed.
  Matthew Muttart, with whom, on the brief, was
James V. Sabatini, for the appellant (plaintiff).
  Tanya A. Bove´e, with whom, on the brief, was Justin
E. Theriault, for the appellee (defendant).
                          Opinion

  HARPER, J. This appeal arises from a pregnancy dis-
crimination action brought by the plaintiff, Mouy Taing,
under the Connecticut Fair Employment Practices Act1
against the defendant, CAMRAC, LLC, after she was
terminated from her employment with the defendant.2
On appeal, the plaintiff argues that the trial court
improperly rendered summary judgment in favor of the
defendant. Specifically, she claims that there was a
genuine issue of material fact as to whether the defen-
dant’s proffered reason for her termination was pre-
textual. We disagree and, accordingly, affirm the
judgment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to this appeal. The plaintiff was hired
by the defendant in April, 2013, for a position that
entailed renting cars to customers. Despite issues with
tardiness, the plaintiff was promoted in January, 2014,
to the position of account executive, in which she sold
cars to customers. Throughout the plaintiff’s employ-
ment with the defendant, the plaintiff received numer-
ous performance evaluations documenting that she was
habitually tardy for her shifts. On July 18, 2014, the
plaintiff received a written warning for arriving late to
work on multiple occasions without notifying manage-
ment, in violation of the defendant’s attendance and
punctuality policy.3 The warning informed the plaintiff
that her tardiness was unacceptable and that, if her
attendance record did not improve, she would be sub-
ject to further discipline up to and including termina-
tion. Matthew Fisher, the plaintiff’s manager, and Kevin
Hill, a supervisor, met with the plaintiff to assist her in
planning out her daily schedule so that she could avoid
being tardy. Moreover, the defendant twice permitted
the plaintiff to alter her work schedule to better accom-
modate her child care needs.4
   On or about December 16, 2014, the plaintiff notified
the defendant’s human resources department that she
was pregnant. The plaintiff also notified her supervi-
sors, Hill and Fisher, of her pregnancy. On December
19, 2014, the plaintiff received a final written warning,
noting that she continued to be habitually tardy despite
adjustments made to her work schedule.5 Additionally,
the warning stated that her position would be termi-
nated if she was tardy again. On December 22, 2014,
however, the plaintiff was again late. On December 24,
2014, Fisher sent the plaintiff home after she arrived
late to work. On December 29, 2014, the next day that
the plaintiff was scheduled to work, she was terminated.
At that time, Fisher informed the plaintiff that she was
being terminated for tardiness.
   After obtaining a release of jurisdiction from the Com-
mission on Human Rights and Opportunities,6 the plain-
tiff filed a three count complaint against the defendant,
alleging, inter alia, pregnancy discrimination in viola-
tion of General Statutes (Rev. to 2013) § 46a-60 (a) (7),
now § 46a-60 (b) (7).7 The defendant subsequently
moved for summary judgment on all counts of the plain-
tiff’s complaint. In a memorandum of decision, the court
granted the defendant’s motion, agreeing with the
defendant that the plaintiff had failed to produce any
evidence that raises a genuine issue of material fact
that the defendant’s proffered reason for terminating
the plaintiff was pretextual. This appeal followed. Addi-
tional facts will be provided as necessary.
   We first set forth the relevant standard of review and
legal principles that guide our analysis. ‘‘Practice Book
§ 17-49 provides that summary judgment shall be ren-
dered forthwith if the pleadings, affidavits and any other
proof submitted show that there is no genuine issue as
to any material fact and that the moving party is entitled
to judgment as a matter of law. In deciding a motion
for summary judgment, the trial court must view the
evidence in the light most favorable to the nonmoving
party. . . . The party moving for summary judgment
has the burden of showing . . . that the party is . . .
entitled to judgment as a matter of law. . . . Our
review of the trial court’s decision to grant the defen-
dant’s motion for summary judgment is plenary.’’ (Inter-
nal quotation marks omitted.) Hopkins v. O’Connor,
282 Conn. 821, 829, 925 A.2d 1030 (2007).
   Although the plaintiff’s claim is based solely on Con-
necticut law, ‘‘Connecticut antidiscrimination statutes
should be interpreted in accordance with federal anti-
discrimination laws.’’ Curry v. Allan S. Goodman, Inc.,
286 Conn. 390, 407, 944 A.2d 925 (2008). ‘‘In defining
the contours of an employer’s duties under our state
antidiscrimination statutes, we have looked for guid-
ance to federal case law interpreting Title VII of the Civil
Rights Act of 1964, the federal statutory counterpart to
§ 46a-60.’’ Brittell v. Dept. of Correction, 247 Conn. 148,
164, 717 A.2d 1254 (1998).
   ‘‘The legal standards governing discrimination claims
involving adverse employment actions are well estab-
lished. The framework this court employs in assessing
disparate treatment discrimination claims under Con-
necticut law was adapted from the United States
Supreme Court’s decision in McDonnell Douglas Corp.
v. Green, 411 U.S. 792, 802, 93 S. Ct. 1817, 36 L. Ed. 2d
668 (1973), and its progeny. . . . Under this analysis,
the employee must first make a prima facie case of
discrimination. . . . In order for the employee to first
make a prima facie case of discrimination, the plaintiff
must show: (1) the plaintiff is a member of a protected
class; (2) the plaintiff was qualified for the position; (3)
the plaintiff suffered an adverse employment action;
and (4) the adverse employment action occurred under
circumstances that give rise to an inference of discrimi-
nation. . . . The employer may then rebut the prima
facie case by stating a legitimate, nondiscriminatory
justification for the employment decision in question.
. . . The employee then must demonstrate that the rea-
son proffered by the employer is merely a pretext and
that the decision actually was motivated by illegal dis-
criminatory bias.’’ (Citations omitted; internal quotation
marks omitted.) Feliciano v. Autozone, Inc., 316 Conn.
65, 73–74, 111 A.3d 453 (2015). ‘‘[T]o defeat summary
judgment . . . the plaintiff’s admissible evidence must
show circumstances that would be sufficient to permit
a rational finder of fact to infer that the defendant’s
employment decision was more likely than not based
in whole or in part on discrimination . . . .’’ (Citations
omitted; internal quotation marks omitted.) Govori v.
Goat Fifty, LLC, 519 Fed. Appx. 732, 734 (2d Cir. 2013).
   ‘‘To prove pretext, the plaintiff may show by a prepon-
derance of the evidence that [the defendant’s] reason
is not worthy of belief or that more likely than not it
is not a true reason or the only true reason for [the
defendant’s] decision to [terminate the plaintiff] . . . .’’
(Internal quotation marks omitted.) Jacobs v. General
Electric Co., 275 Conn. 395, 402, 880 A.2d 151 (2005).
‘‘Of course, to defeat summary judgment . . . the
plaintiff is not required to show that the employer’s
proffered reasons were false or played no role in the
employment decision, but only that they were not the
only reasons and that the prohibited factor was at least
one of the motivating factors.’’ (Internal quotation
marks omitted.) Garcia v. Hartford Police Dept., 706
F.3d 120, 127 (2d Cir. 2013).
   Turning to the present matter, the plaintiff argues that
a genuine issue of material fact existed as to whether
the defendant’s proffered reason for her termination
was pretextual because similarly situated individuals
who were not pregnant were treated differently than
she was. Specifically, the plaintiff argues that several
of her colleagues were similarly situated because they
were also late for work on the morning of December
24, 2014, but they were not sent home or otherwise
disciplined for their tardiness. The plaintiff, however,
does not provide any evidence to demonstrate that any
of her fellow employees had the same extensive history
of chronic tardiness or had received a written warning
stating that he or she would be terminated if he or she
was late without notifying management. See Harris v.
Dept. of Correction, 154 Conn. App. 425, 432–33, 107
A.3d 454 (2014) (plaintiff failed to proffer evidence of
employee’s comparable disciplinary history), cert.
denied, 315 Conn. 925, 109 A.3d 921 (2015). Thus, even
when viewing the evidence in the light most favorable to
the plaintiff, she cannot, as a matter of law, demonstrate
that any other employee was similarly situated to her
with respect to his or her attendance records over an
extended period of time.
  Furthermore, the defendant provided a plethora of
evidence documenting the plaintiff’s habitual tardiness.
It is evident from both her performance evaluations
and the July 18, 2014 written warning given to her that
the plaintiff’s habitual tardiness had been a notable
issue that long preceded her pregnancy in December,
2014. In particular, the July 18, 2014 written warning
made clear that her tardiness was not acceptable and
that she would be subject to further disciplinary action,
up to and including termination, if she did not improve
her attendance. Moreover, it is evident that the defen-
dant made multiple attempts to assist the plaintiff so
that she would arrive to work on time. This is reflected
in the plaintiff’s alternative work schedule and the
attempt by Fisher and Hill to help her map out her daily
schedule. The plaintiff failed to produce any evidence
to suggest that the proffered reason for her termination
had not been the only reason for the defendant’s
employment decision and that her pregnancy was at
least one of the motivating factors behind her termina-
tion. Accordingly, the trial court properly rendered sum-
mary judgment in favor of the defendant.8
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
      See General Statutes § 46a-51 et seq.
  2
      The plaintiff also alleged in her amended complaint violations of the
state wage and hour law under General Statutes §§ 31-68 and 31-72 for the
defendant’s failure to pay her overtime but later conceded at a hearing
on the defendant’s motion for summary judgment that her position as a
salesperson was exempt from those statutory requirements.
    3
      The written warning stated that the plaintiff was late to work on nine
occasions in June and July of 2014. On two of those occasions, the plaintiff
failed to notify management that she was running late.
    4
      The plaintiff often dropped her daughter off at daycare before work.
    5
      The final written warning noted that she had been late to work on
October 1, 13, 24, 27, 30, November 10, 14, 17, 21, 24, and December 6, 11,
12, 13, 18, 19, 2014. The plaintiff disputed being late on October 1, 13, 24,
and 27, 2014. Fisher subsequently conceded that she had not been late on
October 1 and 13, 2014.
    6
      See General Statutes § 46a-100.
    7
      General Statutes (Rev. to 2013) § 46a-60 (a) provides in relevant part:
‘‘It shall be a discriminatory practice in violation of this section . . . (7)
[f]or an employer . . . [t]o terminate a woman’s employment because of
her pregnancy . . . .’’
    8
      The plaintiff also argues that there is a credibility issue regarding state-
ments made in Fisher’s deposition. Principally, the plaintiff points to Fisher’s
statement that he issued a verbal warning to two of the plaintiff’s coworkers,
Anastasia Nisyrios and Brianne Donlon, for arriving late to work on Decem-
ber 24, 2014. The plaintiff argues that those verbal warnings should have
been recorded in accordance with company policy but were not. As a result,
the plaintiff asserts that Fisher must not have actually issued the verbal
warnings, and that a jury could reasonably conclude that Fisher was ‘‘manu-
facturing the discipline of other employees in an attempt to conceal his
discriminatory treatment of the plaintiff.’’ The plaintiff failed to produce
any evidence to support these conclusory statements. In fact, it is well
settled that a ‘‘plaintiff’s opinions and assertions about the motives of the
defendants . . . are not sufficient to establish facts as would be admissible
in evidence, as required by Practice Book § 17-46.’’ (Internal quotation marks
omitted.) Chadha v. Charlotte Hungerford Hospital, 97 Conn. App. 527,
540, 906 A.2d 14 (2006).